DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species I: Figures 1-7 in the reply filed on February 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 1-9 are readable on the elected species, and therefore, claims 10-14 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catch and safety lever having separate pivoting pins, as recited in claim 1, and the pawl and the auxiliary lever having separate pivoting pins, as recited in claims 1 and 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Specification
The disclosure is objected to because of the following informalities: 
Each section of the specification should include a title, such as “Background of the Invention,” “Brief Summary of the Invention,” etc.  
On page 2, line 6, the reference to the claims should be removed.
On page 4, line 10, the phrase “stop means (C)” should be changed to “stop means (C’).”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 1, 3, 4, and 6-8 are objected to because of the following informalities:  
a.	In regards to claim 1, line 1, the phrase “Lock for motor vehicle hood comprising” should be changed to “A lock for a motor vehicle hood, the lock comprising,” lines 2-5 should read as follows: “a catch pivoted to a box around a pivoting pin, such that the catch moves from a closing position, wherein the catch fastens a striker fixed to a body of a vehicle, to an opening position, wherein the catch does not fasten the striker; said catch comprising a slot suitable for fastening said striker when said striker is engaged in said slot, retention means, stop means, and cam means,” in line 6, the phrase “of the lock” should be removed, in lines 6 and 7, the phrase “pivoting pin in such a way to move from a closing position” should be changed to “pivoting pin, such that the pawl moves The examiner would like to note that the objections regarding the multiple instances of the phrase “the opening position” have been made such that it is clear which of the recited opening positions is referred to in each instance.
b.	In regards to claim 3, line 2, each instance of the word “in” should be changed to “on.”
c.	In regards to claim 4, lines 2 and 3, each instance of the word “in” should be changed to “on.”
d.	In regards to claim 6, lines 1 and 2, the phrase “wherein said pawl comprises a fastening seat and said safety lever” should be changed to “wherein said safety lever,” in line 3, the phrase “said fastening seat obtained in said pawl” should be changed to “said fastening seat of said pawl,” and in line 4, the phrase “in opening position” should be changed to “in its opening position.”
e.	In regards to claim 7, line 3, the phrase “of the lock,” should be removed, in line 4, the phrase “in such a way to move” should be changed to “such that the auxiliary lever moves” and the word “it” should be changed to “the auxiliary lever,” in line 5, the word “it” should be changed to “the auxiliary lever,” in line 6, the phrase “a pin of the catch in such a way to push” should be changed to “a pin of the catch, such that the stop seat pushes,” in lines 8 and 9, the phrase “the opening position; a third Bowden cable” should be changed to “its opening position; and a third Bowden cable,” and in line 10, the phrase “the closing position” should be changed to “its closing position.” The examiner would like to note that the objections to lines 8 and 10 regarding the phrase “the opening position” and the phrase “the closing position” have been made such that it is clear which opening and closing positions are related to the auxiliary lever.
f.	In regards to claim 8, line 1, the word “further” should be inserted before the word “comprising,” in line 3, the phrase “when it penetrates in the slot” should be changed to “when said striker engages in the slot,” and in line 4, the phrase “when it detects the penetration” should be changed to “when said sensor detects the engagement.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 2
In regards to claim 1, lines 3 and 4, it is unclear to which component the word “it” refers.  It is understood from the specification that the word “it” must refer to the catch, and will be examined as such.  See claim objections above.
Claim 1 recites the limitations "the body" and “the vehicle” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
In regards to claim 1, line 7, it is unclear to which component the word “it” refers.  It is understood from the specification that the word “it” must refer to the pawl, and will be examined as such.  See claim objections above.
In regards to claim 1, line 9, there is no antecedent basis for the pawl to “block the catch in closing position.”  See objection to line 7 of claim 1 above.
 In regards to claim 1, it is unclear if the safety lever is pivoted to the box by a pivoting pin separate from the pivoting pin of the catch or that the safety lever is located on a portion of the pivoting pin of the catch.  The specification and drawings set forth conflicting structure.  The specification discusses the catch, pawl, and safety lever each having their own pivoting pin, however, as shown Figures 1-6, it appears as though the catch and safety lever share the same pivoting pin since they rotate about the point on the box, with the safety lever being located on a portion of the pivoting pin below the portion of the pivoting pin on which the catch is located.  For examination purposes, the claim will be examined as written.
In regards to claim 1, lines 15 and 16
In regards to claim 1, lines 15-17, it is unclear if the “fastening” of the striker by the safety lever is part of the claimed invention based on the word “can” recited in line 15.  Furthermore, the relationship between the “blocking” of the striker by the safety lever, as recited in line 17, and the “fastening” of the striker by the safety lever, as recited in lines 15 and 16, is unclear from the claim language.  It is understood from the specification that the “fastening” of the striker by the safety lever is equivalent to the “blocking” of the striker by the safety lever, and will be examined as such.  The claim should use consistent terminology.  See claim objections above.
 In regards to claim 1, line 21, it is unclear to which component the word “it” refers.  It is understood from the specification that the word “it” must refer to the pawl, and will be examined as such.  See claim objections above.
In regards to claim 3, it is unclear how the stop surfaces are provided “in” the catch and the pawl, when a surface is on an exterior of a component or is provided “on” the component, and will be examined as such.  See claim objections above.
In regards to claim 4, it is unclear how the cam surfaces are provided “in” the catch and the pawl, when a surface is on an exterior of a component or is provided “on” the component, and will be examined as such.  See claim objections above.
In regards to claim 6, it is unclear how the phrase “said pawl comprises a fastening seat” further limits claim 1, since claim 1 recites that the pawl comprises a fastening seat in line 13.  See claim objections above.
In regards to claim 7, it is unclear if the auxiliary lever is pivoted to the box by a pivoting pin separate from the pivoting pin of the pawl or that the auxiliary lever is located on a portion of the pivoting pin of the pawl.  The specification and drawings set 
In regards to claim 7, lines 4 and 5, it is unclear to which component the word “it” refers.  It is understood from the specification that the word “it” must refer to the auxiliary lever, and will be examined as such.  See claim objections above.
In regards to claim 8, there is no antecedent basis for the striker “penetrating” the slot of the catch in claims 1 and 7.  Furthermore, the term “penetrate” suggests that the striker goes through the slot, when it is understood from the specification that the striker engages the slot and does not go through it.  The claim will be examined as reciting that the striker engages the slot.  See objections to claims 1 and 8 above.
In regards to claim 8, line 4, it is unclear to which component the word “it” refers.  It is understood from the specification that the word “it” must refer to the sensor, and will be examined as such.  See claim objections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (CN 107489321 A).
In regards to claim 1, Bao et al. discloses a lock for a motor vehicle hood, the lock comprising: a catch 71 pivoted to a box 1 around a pivoting pin 14, such that the catch moves from a closing position (Figure 3), wherein the catch fastens a striker 9 fixed to a body of a vehicle (engine cover, Paragraphs 45 and 46 of the English Translation), to an opening position (Figure 6), wherein the catch does not fasten the striker; said catch comprising a slot (slot in which portion 91 of the striker is engaged, Figures 3 and 4) suitable for fastening said striker when said striker is engaged in said slot, retention means 712, stop means (surface of the catch that abuts against pawl 72, Figure 6), and cam means (surfaces of the catch facing the pawl in Figure 6 that cooperate with surfaces of the pawl as the catch moves from the position in Figure 6 to the position in Figure 3); a pawl 72 pivoted to the box around a pivoting pin 15, such that the pawl moves from a closing position (Figure 3), wherein the pawl blocks the catch in the closing position of the catch, to an opening position (Figure 6), wherein the 
In regards to claim 2, Bao et al. discloses that said retention means of the catch and of the pawl are retention teeth (712 and 721 being shaped like teeth, Figures 3 and 6) and retention seats provided in the catch and in the pawl (the seats being the surfaces of the teeth that engage or contact in Figure 3).
In regards to claim 3, Bao et al. discloses that said stop means of the catch and of the pawl are stop surfaces provided on the catch and on the pawl (Figure 6).
In regards to claim 4, Bao et al. discloses that said cam means of the catch and of the pawl are cam surfaces provided on the catch and on the pawl (Figures 3 and 6).
In regards to claim 5, Bao et al. discloses that the pivoting pins of the catch and of the safety lever are parallel (see the portion of Figure 1 below, with the pivoting pin of the catch and the pivoting pin of the safety lever extending into the page in Figure 1 and being located parallel to one another) and coaxial to the pivoting pin of the pawl (the pivoting pins of the catch, safety lever, and pawl are all located relative to an axis, see the portion of Figure 1 below, and therefore, are coaxial).

    PNG
    media_image1.png
    557
    709
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 6 and 7.
In regards to claim 6, Bao et al. (CN 107489321 A) fails to disclose that the safety lever comprises a fastening pin suitable for being fastened with the fastening seat of the pawl in order to hold the safety lever in its opening position.  The examiner can find no motivation to modify the device of Bao et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 7, Bao et al. (CN 107489321 A) fails to disclose an auxiliary lever pivoted to the box, such that the auxiliary lever moves from an opening position, wherein auxiliary lever does not cooperate with the catch, to a closing position, wherein the auxiliary lever cooperates with the catch; the auxiliary lever comprising a stop seat suitable for being stopped against a pin of the catch, such that the stop seat pushes the catch towards its closing position; a fourth spring that stresses the auxiliary lever towards its opening position; and a third Bowden cable connected to the auxiliary lever in order to pull the auxiliary lever towards its closing position.
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 9, 2022